DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Pursuant to communications filed on 11/22/2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-13 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2020 and 02/03/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al (WO2015/046081 – from IDS – hereinafter “Fukushima”), in view of Ooga et al (US 2012/0022690 – from IDS – hereinafter “Ooga”).
Regarding claims 1 and 12-13, Fukushima discloses a medical support arm system / the associated arm control method and the associated arm control device (e.g. via the robot arm device 400 as shown in figure 2- see [0043]) comprising: 
a support arm (fig. 2: arm portion 420 – see [0043-0044]) that is a multilink structure having a plurality of links (fig. 2: links 422a-422c – see [0044]) connected by a joint unit (fig. 2: joint portions 421a-421f – see [0044]) including an actuator (fig. 3: actuators 430 – see [0054]), and configured to support a medical unit (fig. 2: imaging unit 423 – see [0044]);   
    PNG
    media_image1.png
    757
    529
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    612
    434
    media_image2.png
    Greyscale

and
a control device (fig. 6: control device 20 –see [0136]) including an external force estimation unit (fig. 6: Torque detection portion 134 – see [0144]) configured to estimate an external force acting on the joint unit (e.g. via torque sensor 428 and 428a in figs 4A-4B detects external forces acting on the joints 421a-421f – see [0144]) …………………, and a joint control unit (fig. 6: ideal joint control portion 250) configured to control drive of the joint unit on a basis of an external torque estimated by the external force Torque detection portion 134) (see [0167-0172] disclosing the control over the joints). 

    PNG
    media_image3.png
    560
    820
    media_image3.png
    Greyscale

Fukushima teaches the claimed invention, but does not expressly teach “on a basis of a drive characteristic of the actuator”. However, in the same field of endeavour or analogous art, Ooga teaches the claimed features implemented in a robot control apparatus that drives a robot using an actuator such as a motor. Ooga further teaches the link parameter memory unit 201 stores the link parameters related to the links of the robot. The friction parameter memory unit 202 stores the data about the friction parameters that have been determined beforehand from the speed-torque relationship in a constant-speed operation and are to be used by the first friction torque calculating unit 301 to calculate the first friction torque (e.g. this is therefore equivalent to the drive characteristic of the actuator of the present invention (see at least [0042]). Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fukushima to include the idea of a drive characteristic of the actuator as taught by Ooga for the benefit of estimating, on the basis of the drive characteristic of the actuator, an external torque by means of the external torque calculation unit 107 of the invention disclosed Ooga, so as to a drive torque is estimated with high accuracy (see abstract).
Regarding claims 2-4, Fukushima/Ooga discloses as discussed above in claim 1. Fukushima is silent to disclose (claim 2) wherein the external force estimation unit calculates a motion estimation torque related to the drive of the joint unit, and estimates the external torque on a basis of the motion estimation torque. (claim 3) wherein the external force estimation unit estimates a friction torque related to the drive of the joint unit, and calculates the motion estimation torque on a basis of the friction torque. (claim 4) wherein the external force estimation unit estimates the friction torque using a model identification result based on a static friction and a dynamic friction of a speed reducer. 
Ooga teaches that the external torque is estimated from calculated inertia torque, gravitational torque and estimated frictional torque. Furthermore, from fig. 3 of Ooga, it is found that the friction parameter (see [0024]).

    PNG
    media_image4.png
    508
    554
    media_image4.png
    Greyscale

Regarding claims 6-7, Fukushima/Ooga discloses as discussed above in claim 1. Fukushima is silent to disclose (claim 6) wherein the external force estimation unit estimates the external torque on a basis of a current command torque related to the drive of the joint unit. (claim 7) wherein the external force estimation unit estimates the external torque on a basis of a phase difference command torque related to the drive of the joint unit. 
Ooga teaches in figure 1 that the external torque is calculated on the basis of a torque command value and phase difference (see [0028-0029, 0039-0040, 0046] disclosing the torque command value and a joint angle difference (i.e. phase difference))

    PNG
    media_image5.png
    566
    833
    media_image5.png
    Greyscale

Regarding claims 8-9 and 11, Fukushima/Ooga discloses as discussed above in claim 1. Fukushima/Ooga does not disclose expressly the features of (claim 8) wherein the joint control unit controls an electromagnetic motor that generates a drive force related to the drive of the joint unit. (claim 9) wherein the joint control unit controls an ultrasonic motor that generates a drive force related to the drive of the joint unit. (claim 11) wherein the actuator includes a first actuator including an electromagnetic motor that generates a drive force related to the drive of the joint unit, and a second actuator including an ultrasonic motor that generates a drive force related to the drive of the joint unit, and the joint control unit controls both the first actuator and the second actuator. 
Nevertheless, although an electromagnetic motor / ultrasonic motor elements are not specified, it was common knowledge that a using an electromagnetic motor / ultrasonic motor is a popular choice among a finite number of options for implementing the joint actuators of a robot, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the robot of Fukushima/Ooga by using an electromagnetic motor / ultrasonic motor to control de robotic joints, since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.





Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima / Ooga, as applied in claim 1 above, and further in view of Ogata (US 2016/0263749).
Regarding claim 5, Fukushima/Ooga discloses as discussed above in claim 2. Fukushima is silent to disclose, wherein the external force estimation unit estimates an internal consumption torque related to the drive of the joint unit, and calculates the motion estimation torque on a basis of the internal consumption torque. 
However, in the same field of endeavour or analogous art, Ogata teaches the claimed features implemented in a joint driving apparatus of a robot to measure joint driving torque with high accuracy and perform joint torque control accurately and reliably using a simple, inexpensive, small, lightweight and sturdy configuration without being affected by cross-axis disturbance forces. Ogata further teaches the distortion torque (e.g. internal consumption torque) (see at least [0006-0007, 0009 and 0099] disclosing the distortion torque measurements). Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fukushima/Ooga to include the idea of measuring a distortion torque as taught by Ogata for the benefit of measure joint driving torque with high accuracy and perform joint torque control accurately and reliably (see abstract).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. – US 5,767,648 to Morel et al, which is directed to a base force/torque sensor apparatus for the precise control of manipulators with joint friction and a method of use thereof. The invention uses a six axis wrench sensor (also called a force/torque sensor) mounted between the manipulator and a reference body upon which it is supported. From the base wrench measurements, for rotary joints, the joint torques are estimated. The estimation apparatus uses Newton-Euler relations of successive link bodies. The estimated torque is fed back through a torque controller that virtually eliminates friction and gravity effects. A position control loop encloses the torque controller and provides it with desired torques computed from measured position errors. For linear joints, appropriate forces are estimated. Coupled to link position sensors and the wrench sensor, is a gravity compensator, which generates a dynamic wrench signal that corresponds to the gravity compensated dynamic component of the base wrench signal, based on the position signals and the base wrench signal. .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B